Citation Nr: 0722059	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from February to November 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Procedural History

By rating decisions dated in November 1983 and September 
1995, the Regional Office (RO) denied the veteran's claims 
for service connection for an acquired psychiatric disability 
and a right knee disability, respectively.  He was notified 
of each of these determinations and of his right to appeal by 
letters dated the month of each decision. A timely appeal was 
not filed regarding either decision.  

The veteran subsequently sought to reopen his claims for 
service connection for psychiatric and right knee 
disabilities.  In a rating action dated in August 1998, the 
RO concluded that new and material had not been submitted, 
and his claims remained denied.  The veteran appealed to the 
Board of Veterans' Appeals (Board) which, by decision in 
March 2000, also found that the evidence was not sufficient 
to reopen the claims for service connection for psychiatric 
and right knee disabilities.  

He subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated May 
1, 2001, vacated the Board's determination and remanded the 
matters for consideration of the Veterans Claims Assistance 
Act (VCAA). Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

In a decision dated in May 2002, the Board again found that 
new and material evidence had not been submitted to reopen 
the claims.  This decision was also appealed to the Court.  
By Order dated February 24, 2003, the Court vacated the 
Board's decision and again remanded the matters on the basis 
that VA had not adequately considered the VCAA.  

The veteran's claims were remanded by the Board in July 2003 
for further development and consideration consistent with the 
VCAA.  This additional development occurred via the Appeals 
Management Center (AMC) in Washington, DC.  In a November 
2004 supplemental statement of the case (SSOC), the AMC 
continued to deny this claim and returned the case to the 
Board.

Most recently, in a May 2005 decision, the Board once more 
found that new and material evidence had not been submitted 
to reopen the veteran's claims of entitlement to service 
connection for psychiatric and right knee disabilities.  The 
veteran again appealed to the Court, and by an Order dated in 
December 2006, the Court vacated the Board's May 2005 
decision to deny reopening the veteran's claims and remanded 
these matters to the Board.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending petitions to reopen his previously denied 
claims of entitlement to service connection.  So, 
regrettably, they are again being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

As noted in previous Board remands and the Court's December 
2006 Order, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
However, as the Court points out in its Order, the veteran 
has not received adequate VCAA notice with regard to his 
petition to reopen his previously denied claims of 
entitlement to service connection for an acquired psychiatric 
disorder and a right knee disorder.   Furthermore, a review 
of the claims file indicates that the veteran has not been 
apprised that a disability rating and effective date will be 
assigned in the event of award of any benefit sought.  

In this regard, the Board notes that the May 2004 VCAA letter 
provided an erroneous explanation of the information and 
evidence necessary to substantiate a petition to reopen 
previously denied claims.  The RO apprised the veteran of the 
new regulations redefining what constitutes "new and 
material evidence."  However, the veteran filed his petition 
to reopen in January 1998, and these specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).   Likewise, the RO did not clarify the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied, and unappealed, claim.  

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

Additionally, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

In light of the Kent and Dingess/Hartman decisions, the May 
2004 VCAA notification letter sent to the veteran is 
insufficient.  This VCAA letter did not specifically inform 
the veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Likewise, the Board points out that the 
veteran has not yet been informed as to the first three 
elements of a service connection claim, nor has he been 
informed that a disability rating and an effective date for 
the award of benefits will be assigned if his claims are 
reopened and service connection is awarded, nor has he 
received an explanation as to the type of evidence necessary 
to establish both a disability rating and an effective date.  
Therefore, the Board finds that the claims must be remanded 
for compliance with the VCAA and recent case law.  

Accordingly, the claims are remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claims for service 
connection of an acquired psychiatric 
disorder and a right knee disorder in 
compliance with the previous version of 
§ 3.156(a) (as in effect prior to August 
29, 2001) and the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006)); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claims to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

The letter should also advise the veteran 
of all of the elements of a claim for 
service connection, including that a 
disability rating and/or effective date 
will be assigned in the event of award of 
any benefit sought.  See Dingess/Hartman 
v. Nicholson, 19 Vet App 473 (2006).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




